Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 11th, 2022 has been entered. Claims 1-17 are currently pending in this application. Applicant’s amendments to the claims have overcome all 112 rejections, all prior art rejections over Cui et al. (and others), and some of the prior art rejections over Woo et al. (and others) previously set forth in the Final Office Action dated March 16th, 2022. However, Claims 1-6 and 8 remain 103 rejected over Woo et al. (and others)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. 2015/0340246 A1), hereinafter Woo, in view of Hatakeyama et al. (U.S. 2008/0227037 A1), hereinafter Hatakeyama.
Regarding claim 1, Woo teaches a composition ([0077]) for forming a protective film (organic reflection-preventing film, [0076]; 120 in Fig. 2A; absorbs light reflected from the substrate ([0065]), thereby protecting the exposure light pattern from interference) between a substrate (110 in Fig. 2A) and a resist film (130 in Fig. 2A), the composition comprising: (A) a polymer consisting of recurring units (a1) having a carboxyl group protected with an acid labile group and recurring units (a3) having a carboxyl group ("polymer having the first repeating unit including an acid-labile group", [0077]; Formula 2, [0091]-[0092]; See polymer 2B in [0326]), (B) a thermal (see [0080]) acid generator ([0077]), and (C) an organic (see [0083]) solvent ([0077]). Woo does not teach that the polymer includes recurring units (a2) having a structure selected from a cyclic ester, cyclic carbonate, and cyclic sulfonate. However, Woo does teach that adhesiveness between the organic reflection-preventing film and the resist film is desirable ([0177]).
Hatakeyama teaches a known resist lower layer film composition (abstract) which is analogous to the composition of Woo in that they both have photoresist film layers formed on top of them (see [0142] of Hatakeyama and [0177] of Woo). Hatakeyama teaches that the resist lower layer film composition may further have the repeating unit d for enhancing the adhesiveness to the resist, wherein monomers for the repeating unit d are monomers having a hydroxy group, a lactone ring, an ester group, an ether group, a cyano group or an acid anhydrate ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer having Formula 2 and/or the polymer 2B of Woo to further have a repeating unit having a lactone ring (i.e. a cyclic ester), per the teachings of Hatakeyama.  The addition of this repeating unit would enhance the adhesion between the organic reflection-preventing film of Woo and the resist film of Woo.
Woo also does not teach that the thermal acid generator is an ammonium salt of the structure having the formula (B1) of the instant claim. However, Woo does not limit the thermoacid generator in any capacity.
Hatakeyama further teaches that the lower resist layer composition contains a thermal (see [0078]) acid generator which is ammonium salt of the structure having the formula (B1) of the instant claim (See [0020] and [0091]). Hatakeyama teaches that when the acid generator is the ammonium salt, substances generated by thermal decomposition are amine and an acid. Thus, they are evaporated by heat and unlikely to become a source of particle formation. Therefore, there is little possibility of contamination ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the thermoacid generator of Woo to be an ammonium salt, per the teachings of Hatakeyama. While Woo lists only non-ammonium salt examples, Woo does not limit its thermoacid generator to such. Furthermore, this modification would result in little particle formation from the thermal acid generator, and therefore reduce contamination.
Regarding claims 2 and 8, Woo further teaches that the recurring unit (a1) has following formula:

    PNG
    media_image1.png
    93
    77
    media_image1.png
    Greyscale

([0326] of Woo)
Regarding claim 3, Hatakeyama further teaches that the recurring unit (a2) has following formula:

    PNG
    media_image2.png
    139
    92
    media_image2.png
    Greyscale

([0061] of Hatakeyama)
Regarding claim 4, Woo further teaches that polymer (polymer 2B, [0326]) includes recurring units (a3) having a carboxyl group (left repeating unit in Polymer 2B, [0326]).
Regarding claim 5, Woo teaches a pattern forming process ([0062])) comprising steps of: (i) applying the substrate protective film-forming composition of claim 9 ("a composition", [0076]) to a substrate (to-be-etched film, [0075] and [0064]; target layer, [0064]; see [0064]) to form a protective film thereon (organic reflection-preventing film, [0076]), (ii) applying a resist material on the protective film to form a resist film thereon ([0096]), (iii) exposing the resist film ([0099]) to high-energy radiation ([0100]), (iv) developing the exposed resist film in a developer ([0104]), and (v)  dissolving away the protective film in entirety or in a selected portion using an organic solvent or basic aqueous solution (anisotropically-etched, [0108]; wet etching, [0109]).
Regarding claim 6, Woo further teaches that the developer used in step (iv) ([0104]) comprises at least 60% by weight of butyl acetate ([0106]; implied to be 100% when used not in combination with alternatives).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-19 are allowed.

Response to Arguments
Applicant’s arguments, see Pages 16 and 17, filed June 8th, 2022, with respect to Rejection based on Cui and Tsubaki have been fully considered and are persuasive.  The 103 rejections of Claims 1-8 over Cui in view of Tsubaki and over Cui in view of Tsubaki and Shirakawa have been withdrawn. 

Applicant’s arguments, see page 18, filed June 8th, 2022, with respect to Rejections of claims 9-17 based on Woo and Hatakeyama have been fully considered and are persuasive.  The 103 rejections of claims 9-17 have been withdrawn. 

Applicant's arguments, see pages 17-18, filed June 8th, 2022, with respect to Rejections of claims 1-6 and 8 based on Woo and Hatakeyama have been fully considered but they are not persuasive. Applicant argues: 
“The polymer represented by general formula 2 includes a repeating unit having a carboxy group or methoxycarbonyl group and a repeating unit having a carboxy group protected with an acid-labile group. However, the polymer as recited in amended claim 1 does not include the repeating unit having a carboxy group or methoxycarbonyl group. Therefore, Woo in view of Hatakeyama does not teach or suggest the polymer as recited in amended claim 1.”
However, per an amendment filed after this argument (July 11th, 2022), the polymer as recited in the newly amended claim 1 does allow for an optional repeating unit having a carboxyl group. For this reason, claims 1-6 and 8 remain rejected over Woo et al. in view of Hatakeyama et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737           /DUANE SMITH/                                              Supervisory Patent Examiner, Art Unit 1737